El Juez Asociado Señor Hutchison,
emitió la opinión d'el tribunal.
*109La sección 29 de la Ley Municipal, según fué enmendada en 1928, leyes de ese año, página 357, dispone lo siguiente:
“Lo's funcionarios administrativos sólo podrán ser removidos de sus puestos por el Alcalde, y de esta decisión podrá apelar en un solo efecto, el funcionario perjudicado para ante la Corte de Distrito correspondiente, la cual deberá considerar y resolver las cuestiones de becbo y derecho envuelta's en la apelación dentro de un plazo no mayor de 30 días desde la radicación de la demanda en apelación.”
La cuestión principal que el peticionario trata de suscitar en el presente caso es si la apelación que se interponga contra la sentencia de una corte de distrito en un caso de esta natu-raleza surte o no los efectos de un supersedeas. TJna cues-tión preliminar es si la sentencia de la corte de distrito dictada en apelación de la orden de un alcalde decretando una desti-tución, es a su vez apelable. De no serlo, no puede haber cuestión de supersedeas. ■
La Ley Municipal no dispone una-segunda apelación.
El artículo 295 del Código de Enjuiciamiento Civil (Com--pilaeión de 1911, sección 5338) lee en parte como sigue:
“Podrá establecerse apelación para ante el Tribunal Supremo contra las resoluciones de las cortes de distrito en los casos siguien-tes :
“1. (Enmendado 'según la ley 'de 11 de marzo de 1908, pág. 50). De una sentencia definitiva pronunciada en un pleito o procedimiento especial, comenzado en la corte que la hubiere dictadlo, dentro de un mes después de haberse registrado la sentencia.
! ‘ 2. (Enmendado según la ley de 9 de marzo de 1905, pág. 213). De una sentencia de una corte de distrito dictada en apelación inter-puesta contra resolución de una corte inferior, dentro de los quince día's después de registrada dicha sentencia, si el valor de la cosa reclamada o cuantía de la sentencia sin comprender frutos o intere-ses, excediera de trescientos dollars.”
No se trataba, aquí de un pleito o procedimiento especial comenzado en la corte de distrito. El procedimiento se originó en la oficina del alcalde. La sentencia de la corte de distrito fué dictada en la apelación de una orden del alcalde. Nada bay que demuestre que “el valor de la cosa *110reclamada o cuantía de la sentencia” excediera de trescientos dólares. Nada hay que demuestre que se reclamara pro-piedad alguna. La sentencia no era por suma alguna. Nada hay que revele que estuviera envuelta cantidad alguna de dinero.
El caso de Coll v. Todd, Alcalde, 35 D.P.R. 625, no va al grano. Aquél fué un procedimiento instado en la corte de distrito. En el de Gutiérrez Vélez v. Monclova, 39 D.P.R. 911, la cuestión aquí envuelta no fue discutida ni considerada. Esta cuestión no aparecía claramente de la faz de la petición de certiorari en el presente caso. De lo contrario, el auto no hubiese sido expedido.
La sentencia de la corte de distrito no era apelable, y la radicación de un escrito de apelación no surtió el efecto de un supersedeas.

Debe amtlarse él auto expedido.

El Juez Asociado Señor Texidor no intervino.